DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 5, 6, 10, 14, 15, 19 and 20 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed March 30th, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 6 and 15 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 8 of 11), filed March 30th, 2022, with respect to rejection of claims 5 and 14 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.
 
Applicant’s arguments, (see remarks pages 9-10 of 11), filed March 30th, 2022, with respect to rejection of claim(s) 1-7, 10-16, 19 and 20 under 35 U.S.C. § 103 have been fully considered but they are moot because the arguments do not apply to the references being used individually or in combination to teach the added limitations of the proposed amendment. 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, 11, 14, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bonagiri et al. (US 2016/0094417 A1) hereinafter “Bonagiri” in view of Wang et al. (US 2019/0190591 A1) hereinafter “Wang”.

Regarding Claims 1 and 10,
	Bonagiri discloses a computing node [see fig. 1, pg. 1, ¶19 lines 1-3, a computational environment “100”], comprising: 
	a communication interface [see fig. 1, pg. 1, ¶19 lines 1-3, a job execution environment “102” including a job executor “106” that processes a job “108”] configured to communicate with a plurality of child nodes [see fig. 1, pg. 2, ¶21 lines 1-8, the job executor “106” includes a resource negotiator “107” to request actual physical nodes “120” with sufficient resources on which to execute a determined processes in a execution plan “112”]; and 
	a resource manager configured to [see fig(s). 1 & 7, pg. 2, ¶22 lines 1-8, a resource manager “114” providing the resource negotiator “107” resource availability information “116”, which the resource negotiator “107” uses to]: 
	determine physical resources local to each of the plurality of child nodes [see fig. 7: Step “702”, pg. 2, ¶22 lines 1-8; pg. 3, ¶33 lines 10-16, determine whether there is one physical node “120” having sufficient available resources to handle the execution of the section leader and players assigned to the requested physical node]; 
	establish a pool of resources from among the physical resources [see fig. 7: Step “703”, pg. 3, ¶33 lines 16-20, If so, then the resource negotiator “107” requests the resource manager “114” to allocate one physical node “120” having sufficient resources to the section leader and players assigned to the requested physical node]; 
	responsive to a request for execution of an application [see fig. 7: Step “708”, pg. 3, ¶35 lines 3-4, after requesting allocation of additional players to the physical node], allocate resources from the pool of resources for execution of the application at one or more selected child nodes [see fig. 7: Step “709”, pgs. 3-4, ¶35 lines 4-9, the resource negotiator “107” allocates the players having the soft constraint that are not allocated to the determined physical node to at least one other physical node]; and 
	initiate execution of the application using the allocated resources at the one or more selected child nodes [see fig. 7: Step “711”, pg. 4, ¶36 lines 1-8, the resource negotiator “107” returns a resource allocation plan “300” to the job executor “106” indicating the allocation of the physical nodes “120” to the processes included in the resource requirement “200”. The job executor “106” then uses the plan “300” to direct execution of the job].
	Although Bonagiri discloses a communication interface configured to communicate with a plurality of child nodes, Bonagiri does not explicitly teach a communication interface configured to communicate with a plurality of child nodes “over corresponding satellite communication links”; establishing a “free” pool of resources “available to support execution of applications” from among the physical resources “of the plurality of child nodes”; and responsive to a request for execution of an application, allocating resources from the “free” pool of resources for execution of the application at one or more selected child nodes.
	However Wang discloses a communication interface configured to communicate with a plurality of child nodes over corresponding satellite communication links [see fig(s). 1 & 7: Step “702” / “710”, pg. 7, ¶65 lines 1-13; ¶68 lines 1-7, the user device communicates over a wireless connection via a transceiver of the communication module “120”, with a base station for transmitting data via the uplink “108” to an orbital satellite “104” (i.e. a resource manager “126”)]; 
	establishing a free pool of resources available to support execution of applications from among the physical resources of the plurality of child nodes [see fig(s). 1 & 7: Step “708”, pg. 5, ¶50 lines 5-11; pg. 7, ¶67 lines 1-6, the user device establishes, via the transceiver, a wireless connection “106” with the orbital satellite “104” (i.e. the resource manager “126”), that controls a resource allocation for the wireless connection “106”]; and 
	responsive to a request for execution of an application [see pg. 6, ¶53 lines 1-10, based on optimization algorithms to be implemented by the resource manager “126”], allocating resources from the free pool of resources for execution of the application at one or more selected child nodes [see pg. 6, ¶53 lines 1-10, the resource manager “126” determines a quantity of resource elements or subcarriers of the resource blocks “402”, “404”, “406”, and “408” to allocate for communicating with the user device “102” or other user devices].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a communication interface configured to communicate with a plurality of child nodes “over corresponding satellite communication links”; establishing a “free” pool of resources “available to support execution of applications” from among the physical resources “of the plurality of child nodes”; and responsive to a request for execution of an application, allocating resources from the “free” pool of resources for execution of the application at one or more selected child nodes as taught by Wang in the system of Bonagiri for 
permitting communication through a user device without reliance on a local base station providing a wireless connection [see Wang pg. 2, ¶19 lines 4-6].

Regarding Claims 2 and 11,
	The combined system of Bonagiri and Wang discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”]. 
	Bonagiri further discloses wherein the physical resources comprise processing resources [see fig. 2, pg. 2, ¶26 lines 4-20, each resource requirement instance “200” includes a process identifier (ID) of the process in the execution plan “112”;and a process type “204” indicating a type of the process “202”], storage resources [see fig. 2, pg. 2, ¶26 lines 4-20, storage and network resources the process “202” requires to operate], communication link resources [see fig. 2, pg. 2, ¶26 lines 4-20, a hard or soft constraint “210” indicating whether the requirement that the player “202” execute on the same physical node as the section leader “206”], and telemetry resources [see fig. 2, pg. 2, ¶26 lines 4-20, and a requested physical node “210” that was initially assigned to execute the job “108”].

Regarding Claims 5 and 14,
	Bonagiri discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”], comprising: 
	the resource manager configured to select physical resources across the more than one selected child nodes for execution of the application [see pg. 1, ¶17 lines 1-7, resources and nodes are selected before the execution plan is prepared, and then included in the execution plan]; and 
	the resource manager configured to transfer at least a portion of the application to each of the more than one selected child nodes [see pg. 1, ¶17 lines 1-7, provide the resource negotiator “107” resource availability information “116” for determining the physical nodes having sufficient available resources to allocate to the processes in the execution plan “112”].
	Bonagiri does not explicitly teach “over ones of the satellite communication links”.
	However Wang discloses over ones of the satellite communication links [see fig(s). 1 & 7: Step “702” / “710”, pg. 7, ¶65 lines 1-13; ¶68 lines 1-7, the user device communicates over a wireless connection via a transceiver of the communication module “120”, with a base station for transmitting data via the uplink “108” to an orbital satellite “104” (i.e. a resource manager “126”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “over ones of the satellite communication links” as taught by Wang in the system of Bonagiri for the same motivation as set forth in claim 1.

Regarding Claims 6 and 15,
	Bonagiri discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”], comprising: 
	the resource manager configured to query the plurality of child nodes to assemble the free pool of resources from among the physical resources at each of the plurality of child nodes [see pg. 3, ¶34 lines 1-16, the resource negotiator “107” requests the resource manager “114” to allocate the one physical node “120” having sufficient resources to the section leader and players having the hard constraint “210” assigned to the requested physical node]; and 
	responsive to the request for execution of the application [see pg. 3, ¶34 lines 1-16, after requesting the allocation of the physical node “120”, if the allocated physical node “120” has sufficient additional resources for any additional players having the soft constraint “210”], the resource manager configured to remove the allocated resources from the free pool of resources until at least completion of execution of the application [see pg. 3, ¶34 lines 1-16, then the resource negotiator “107” requests the resource manager “114” to allocate the physical node “120” to the additional players having the soft constraint for which the physical node has sufficient additional resources to accommodate].
	Bonagiri does not explicitly teach “over the corresponding satellite communication links”.
	However Wang discloses over the corresponding satellite communication links [see fig(s). 1 & 7: Step “702” / “710”, pg. 7, ¶65 lines 1-13; ¶68 lines 1-7, the user device communicates over a wireless connection via a transceiver of the communication module “120”, with a base station for transmitting data via the uplink “108” to an orbital satellite “104” (i.e. a resource manager “126”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “over the corresponding satellite communication links” as taught by Wang in the system of Bonagiri for the same motivation as set forth in claim 1.

 Regarding Claim 19,
	Bonagiri discloses an apparatus [see fig(s). 1 & 9, pg. 5, ¶53 lines 1-7, a computer system “902” or resource negotiator “107”], comprising: 
	one or more computer readable storage media [see fig. 9, pg. 5, ¶53 lines 1-7, a system memory “906”]; 
	a processing system operatively coupled with the one or more computer readable storage media [see fig. 9, pg. 5, ¶53 lines 1-7, a bus “908” that couples various system components including system memory “906” to processor “904”]; and 
	program instructions stored on the one or more computer readable storage media that [see fig. 9, pgs. 5-6, ¶56 lines 15-19, at least one program product having a set of program modules that are stored in the system memory “906”], based on being read and executed by the processing system [see fig. 9, pg. 5, ¶53 lines 1-7, upon being implemented by the processor “904”], direct the processing system to at least [see fig. 9, pgs. 5-6, ¶56 lines 15-19, carry out the functions of]: 
	communicate with a plurality of child nodes [see fig. 1, pg. 2, ¶21 lines 1-8, request actual physical nodes “120” with sufficient resources on which to execute a determined processes in a execution plan “112”]; 
	determine physical resources local to each of the plurality of child nodes [see fig. 7: Step “702”, pg. 2, ¶22 lines 1-8; pg. 3, ¶33 lines 10-16, determine whether there is one physical node “120” having sufficient available resources to handle the execution of the section leader and players assigned to the requested physical node]; 
	establish a pool of resources from among the physical resources [see fig. 7: Step “703”, pg. 3, ¶33 lines 16-20, If so, then the resource negotiator “107” requests the resource manager “114” to allocate one physical node “120” having sufficient resources to the section leader and players assigned to the requested physical node]; 
	responsive to a request for execution of an application [see fig. 7: Step “708”, pg. 3, ¶35 lines 3-4, after requesting allocation of additional players to the physical node], allocate resources from the pool of resources for execution of the application at one or more selected child nodes [see fig. 7: Step “709”, pgs. 3-4, ¶35 lines 4-9, the resource negotiator “107” allocates the players having the soft constraint that are not allocated to the determined physical node to at least one other physical node]; and 
	initiate execution of the application using the allocated resources at the one or more selected child nodes [see fig. 7: Step “711”, pg. 4, ¶36 lines 1-8, the resource negotiator “107” returns a resource allocation plan “300” to the job executor “106” indicating the allocation of the physical nodes “120” to the processes included in the resource requirement “200”. The job executor “106” then uses the plan “300” to direct execution of the job].
	Although Bonagiri discloses communication with a plurality of child nodes, Bonagiri does not explicitly teach communication “over corresponding satellite communication links”; establish a “free” pool of resources “available to support execution of applications” from among the physical resources “of the plurality of child nodes”; and responsive to a request for execution of an application, allocate resources from the “free” pool of resources for execution of the application at one or more selected child nodes.
	However Wang discloses communication over corresponding satellite communication links [see fig(s). 1 & 7: Step “702” / “710”, pg. 7, ¶65 lines 1-13; ¶68 lines 1-7, the user device communicates over a wireless connection via a transceiver of the communication module “120”, with a base station for transmitting data via the uplink “108” to an orbital satellite “104” (i.e. a resource manager “126”)];
	establish a free pool of resources available to support execution of applications from among the physical resources of the plurality of child nodes [see fig(s). 1 & 7: Step “708”, pg. 5, ¶50 lines 5-11; pg. 7, ¶67 lines 1-6, the user device establishes, via the transceiver, a wireless connection “106” with the orbital satellite “104” (i.e. the resource manager “126”) controlling a resource allocation for the wireless connection “106”]; and 
	responsive to a request for execution of an application [see pg. 6, ¶53 lines 1-10, based on optimization algorithms to be implemented by the resource manager “126”], allocate resources from the free pool of resources for execution of the application at one or more selected child nodes [see pg. 6, ¶53 lines 1-10, the resource manager “126” determines a quantity of resource elements or subcarriers of the resource blocks “402”, “404”, “406”, and “408” to allocate for communicating with the user device “102” or other user devices].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide communication “over corresponding satellite communication links”; establish a “free” pool of resources “available to support execution of applications” from among the physical resources “of the plurality of child nodes”; and responsive to a request for execution of an application, allocate resources from the “free” pool of resources for execution of the application at one or more selected child nodes as taught by Wang in the system of Bonagiri for permitting communication through a user device without reliance on a local base station providing a wireless connection [see Wang pg. 2, ¶19 lines 4-6].

Regarding Claims 20,
	Bonagiri discloses the apparatus of claim 19 [see fig(s). 1 & 9, pg. 5, ¶53 lines 1-7, the computer system “902” or resource negotiator “107”], comprising further program instructions [see fig. 9, pgs. 5-6, ¶56 lines 15-19, at least one program product having a set of program modules that are stored in the system memory “906”], based on being executed by the processing system [see fig. 9, pg. 5, ¶53 lines 1-7, upon being implemented by the processor “904”], direct the processing system to at least [see fig. 9, pgs. 5-6, ¶56 lines 15-19, carry out the functions of]: 
	select physical resources across the more than one selected child nodes for execution of the application [see pg. 1, ¶17 lines 1-7, resources and nodes are selected before the execution plan is prepared, and then included in the execution plan]; and 
	transfer at least a portion of the application to each of the more than one selected child nodes [see pg. 1, ¶17 lines 1-7, provide the resource negotiator “107” resource availability information “116” for determining the physical nodes having sufficient available resources to allocate to the processes in the execution plan “112”] 
	Bonagiri does not explicitly teach “over corresponding ones of the satellite communication links”.
	However Wang discloses over corresponding ones of the satellite communication links [see fig(s). 1 & 7: Step “702” / “710”, pg. 7, ¶65 lines 1-13; ¶68 lines 1-7, the user device communicates over a wireless connection via a transceiver of the communication module “120”, with a base station for transmitting data via the uplink “108” to a orbital satellite “104” (i.e. a resource manager “126”)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “over corresponding ones of the satellite communication links” as taught by Wang in the system of Bonagiri for the same motivation as set forth in claim 19.

Claims 3, 4, 7, 12, 13 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over “Bonagiri” in view of “Wang” and in further view of Sriharsha et al. (US 2021/0117232 A1) hereinafter “Sriharsha”.

Regarding Claims 3 and 12,
	The combined system of Bonagiri and Wang discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”].
	Neither Bonagiri nor Wang explicitly teach “the application comprises monitoring activities employing sensor resources included at the one or more selected child nodes, and communication activities employing communication link resources included at the one or more selected child nodes to relay data collected by the sensor resources“.
	However Sriharsha discloses wherein the application comprises monitoring activities employing sensor resources included at the one or more selected child nodes [see fig. 2, pg. 8, ¶185 lines 10-17, an intake system “210” receives data from data sources “202” in a variety of formats or structures... the received data corresponds to raw machine data, ... sensor data, image and video data, etc.], and communication activities employing communication link resources included at the one or more selected child nodes to relay data collected by the sensor resources [see fig. 2, pg. 8, ¶185 lines 10-17, the intake system “210” utilizes one or more rules to process data and to make the data available to downstream systems (e.g., the indexing system 212, query system 214, etc.)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the application comprises monitoring activities employing sensor resources included at the one or more selected child nodes, and communication activities employing communication link resources included at the one or more selected child nodes to relay data collected by the sensor resources“ as taught by Sriharsha in the combined system of Bonagiri and Wang for enabling a system to decouple functionality of data indexing by indexing nodes with functionality of searching by search nodes [see Sriharsha, pg. 27, ¶354 lines 4-7].

Regarding Claims 4 and 13,
	The combined system of Bonagiri and Wang discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”].
	Neither Bonagiri nor Wang explicitly teach “the application comprises data caching activities initiated responsive to user activity of a first requestor node coupled via a local communication interface to a first child node, and wherein the first child node is configured to serve cached data to at least a second requestor node”.
	However Sriharsha discloses wherein the application comprises data caching activities initiated responsive to user activity of a first requestor node coupled via a local communication interface to a first child node [see pg. 22, ¶300 lines 14-21, each search node “506” stores copies of one or more buckets from the common storage “216” within the local cache, such that the buckets are more rapidly searched by search nodes “506”], and wherein the first child node is configured to serve cached data to at least a second requestor node [see pg. 22, ¶300 lines 14-21, the search manager “514” (or cache manager “516”) maintains or retrieves from search nodes “506” information identifying, for each relevant search node “506”, what buckets are copied within local cache of the respective search nodes “506”].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the application comprises data caching activities initiated responsive to user activity of a first requestor node coupled via a local communication interface to a first child node, and wherein the first child node is configured to serve cached data to at least a second requestor node” as taught by Sriharsha in the combined system of Bonagiri and Wang for enabling a system to decouple functionality of data indexing by indexing nodes with functionality of searching by search nodes [see Sriharsha, pg. 27, ¶354 lines 4-7].

Regarding Claims 7 and 16,
	The combined system of Bonagiri and Wang discloses the computing node of claim 1 [see fig. 1, pg. 1, ¶19 lines 1-3, the computational environment “100”].
	Bonagiri further discloses wherein the child nodes provide network connectivity to one or more user devices coupled over local communication interfaces of the child nodes [see fig. 1, pg. 2, ¶24 lines 1-9, If multiple servers are used to implement the environment “100”, then the servers communicate over a network], and wherein the one or more user devices comprise the physical resources [see fig. 1, pg. 2, ¶24 lines 1-9, the environment includes storage resources comprising one or more storage devices, or an array of storage devices].
	Bonagiri does not explicitly teach “over the corresponding satellite communication links”.
	However Wang discloses over the corresponding satellite communication links [see fig(s). 1 & 2, pg. 2, ¶27 lines 13-15; ¶28 lines 6-9, an endpoint “101” coupled via the network head-end “105” uses the synchronization symbol sequence “201” to acquire knowledge of which of the satellites “102” or towers “103” are candidates to establish a wireless link].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “over ones of the satellite communication links” as taught by Wang in the system of Bonagiri for the same motivation as set forth in claim 1.
	Neither Bonagiri nor Wang explicitly teach “one or more sensor devices”.
	However Sriharsha discloses one or more sensor devices [see fig. 2, pg. 8, ¶185 lines 10-17, an intake system “210” receives data from data sources “202” in a variety of formats or structures... the received data corresponds to raw machine data, ... sensor data, image and video data, etc.].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “one or more sensor devices” as taught by Sriharsha in the combined system of Bonagiri and Wang for enabling a system to decouple functionality of data indexing by indexing nodes with functionality of searching by search nodes [see Sriharsha, pg. 27, ¶354 lines 4-7].

Allowable Subject Matter
Claims 8, 9, 17 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469